DETAILED ACTION
Status of the Claims
Claims 9 and 13-14 are withdrawn. 
	Claims 1-2, 4-8, 10-12 and 16 are under current examination. 
Applicants' arguments, Declaration and amendments filed on 03/19/2021 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

New rejections Necessitated by Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2, 4-8, 10-12 and 16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claim 1 has been amended to recite that the weight ratio of the zinc compound to zinc pyrithione is at least 3.5:1 and new claim 16 recites that the ratio of the zinc comounds to zinc pyrithione is at least 5:1. 
The Applicants cite to pages 7, 8-12, 14, and 16 for support of these amendments. However, the instant specification describes compositions with a ratio over 3:5 or over 5:1 at page 7. The exemplified composition is on page 14, 3.5:1. However, the instant specification does not describe the genus of at least 3.5:1 and at least 5:1. The speciation which describes “over” 5.1 is not the same claim scope as the language “at least” which includes 5:1. The specification does not describe a range which is at least 3.5:1 and at least 5:1. 
Accordingly, the language “at least” 3.5 and 5:1 for claim 1 and new claim 16 introduces new matter to the claims not supported by the specification. 

Maintained and slightly modified Rejections in view of amendments and new claim 16
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 4-8, 10-12, and new claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hippe et al. (WO2010/040671) in view of Rioux et al. (United States Patent Publication 2004/0253194) and Goddinger et al. (United States patent publication 2009/0169644).
Claim 1 is to a hair care composition comprising (i) 0.01 to 3% by weight zinc pyrithione;(ii) an organic UV filter; and (iii) 0.1 to 5% by weight additional zinc compound; wherein the weight ratio of zinc compound to zinc pyrithione is at least 3.5:1, and wherein said organic UV filter is selected from bisdisulizole disodium, 2-hvdroxv-4- methoxybenzophenone, butyl methoxydibenzoylmethane, octyl methoxycinnamate, bemotrizinol and bisoctrizole. 
Hippe et al. teach anti-dandruff shampoo compositions which comprises zinc pyrithione anti-dandruff agent with a cationic agent, see pages 1-5. The zinc pyrithione 
Hippe et al. does not expressly teach that the UV filter agent is octyl methoxycinnamate or that the composition comprises zinc acetate in combination with zinc pyrithione wherein the zinc acetate is present from 0.1-5% by weight and the ratio of the zinc compound (zinc acetate) to zinc pyrithione is at leat 3.5:1 or at leat 5:1.
	However, Rioux et al. teach that the bactericidal activity against dandruff is enhanced by using zinc salt together with zinc pyrithione, see paragraph [0006]. The composition can be useful as a shampoo, see paragraph [0008]. Examples of the zinc salt include zinc acetate, see paragraph [0007], and claims 1-3 and 5.  The zinc pyrithione is present in a range from 0.05-20% with the zinc salt (i.e. zinc acetate) being present from an amount of 0.01-5% by weight, see claim 1. The ratio of the zinc pyrithione/zinc salt can comprise ratios anywhere from 50/1 to 1/6 see paragraph [0007]. This range encompasses ratios of the zinc salt to zinc pyrithione being at least 3.5:1 and at least 5:1.  
Goddinger et al. teach antidandruff shampoos which comprise cinnamic acid esters as UV filters including octyl methoxycinnamate, see paragraphs [0154]-[0155]. 
It would have been prima facie obvious to provide Hippe’s anti-dandruff  zinc pyrithione containing composition with zinc acetate such that the zinc acetate ranges from 0.01-5% by weight and is present in a ratio of zinc pyrithione to zinc salt from 50/1 
	It would have additionally been prima facie obvious to provide the cinnamic acid ester UV filter of Hippe et al. as octyl methoxycinnamate. One of ordinary skill in the art would have been motivated do so with a reasonable expectation of success given Goddinger teaches octyl methoxycinnamate as a suitable UV filter for antidandruff shampoos, and Hippe et al. teaches that the antidandruff shampoo can comprise cinnamic acid esters present as uv filters. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-2,4-8, 10-12 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/304663 (reference application) in view of Hippe et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and that of Application ‘663 comprise shampoo compositions having zinc pyrithione in overlapping amounts, with sodium lauryl sulphate surfactant and cetyl alcohol. 
The difference between the instant claims and that of Application ‘663 is the addition of octyl methoxycinnamate UV filter and from 0.5-5% zinc acetate compound wherein the ratio of the zinc pyrithione to zinc acetate is at least 3.5:1 or 5:1 and the presence of stearamidopropyl dimethylamine cationic surfactant. 
Hippe et al. teach anti-dandruff shampoo compositions which comprises zinc pyrithione anti-dandruff agent with a cationic agent, see pages 1-5. The zinc pyrithione can be present from amounts of 0.01-5% by weight, see pages 2-3.  Anionic surfactant is added to achieve a gentle cleaning effect and includes sodium lauryl ether sulphate (SLES), see page 2. Cationic surfactants include stearamidopropyl dimethylamine, see page 3. The composition can include fatty alcohols such as cetyl alcohol and UV filter agents which include cinnamic acid esters, see pages 4-10 and examples 1-2.
	Rioux et al. teach that the bactericidal activity against dandruff is enhanced by using zinc salt together with zinc pyrithione, see paragraph [0006]. The composition can be useful as a shampoo, see paragraph [0008]. Examples of the zinc salt include zinc acetate, see paragraph [0007], and claims 1-3 and 5.  The zinc pyrithione is present in a range from 0.05-20% with the zinc salt (i.e. zinc acetate) being present from an amount of 0.01-5% by weight, see claim 1. The ratio of the zinc pyrithione/zinc salt can 
Goddinger et al. teach antidandruff shampoos which comprise cinnamic acid esters as UV filters including octyl methoxycinnamate, see paragraphs [0154]-[0155]. 
It would have been prima facie obvious to provide the anti-dandruff  zinc pyrithione containing composition of the copending Application with zinc acetate such that the zinc acetate ranges from 0.01-5% by weight and is present in a ratio of zinc pyrithione to zinc salt from 50/1 to 1/6 as suggested by Rioux. One of ordinary skill in the art would have been motivated to do so given Rioux teaches that the activity of zinc pyrithione can be enhanced by combining with a zinc salt including zinc acetate. It would have been obvious absent evidence to the contrary to add conventional surfactants like the stearamidopropyl dimethylamine suggested by Hippe to the copending shampoo product and alcohols such as cetyl alcohol as cetyl alcohol is taught to improve the antidandruff formulation. 
	It would have additionally been prima facie obvious to provide the cinnamic acid ester UV filter of the copending application et al. as octyl methoxycinnamate. One of ordinary skill in the art would have been motivated do so with a reasonable expectation of success given Goddinger teaches octyl methoxycinnamate as a suitable UV filter thus provides UV protection for antidandruff shampoos.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-2,4-8, 10-12 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-8 of copending Application No. 16/323630 (reference application) in view of Hippe et al. (WO2010/040671), Rioux et al. (United States Patent Publication 2004/0253194) and Goddinger et al. (United States patent publication 2009/0169644).
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and that of Application ‘630 comprise shampoo compositions having zinc pyrithione in overlapping amounts, with surfactant. 
The difference between the instant claims and that of Application ‘663 is the addition of octyl methoxycinnamate UV filter and from 0.5-5% zinc acetate compound wherein the ratio of the zinc pyrithione to zinc acetate is at least 3.5: 1 or 5:1, and the presence of stearamidopropyl dimethylamine cationic surfactant and sodium lauryl sulfate surfactant and cetyl alcohol. 
Hippe et al. teach anti-dandruff shampoo compositions which comprises zinc pyrithione anti-dandruff agent with a cationic agent, see pages 1-5. The zinc pyrithione can be present from amounts of 0.01-5% by weight, see pages 2-3.  Anionic surfactant is added to achieve a gentle cleaning effect and includes sodium lauryl ether sulphate (SLES), see page 2. Cationic surfactants include stearamidopropyl dimethylamine, see page 3. The composition can include fatty alcohols such as cetyl alcohol and UV filter agents which include cinnamic acid esters, see pages 4-10 and examples 1-2.
	Rioux et al. teach that the bactericidal activity against dandruff is enhanced by using zinc salt together with zinc pyrithione, see paragraph [0006]. The composition can be useful as a shampoo, see paragraph [0008]. Examples of the zinc salt include zinc 
Goddinger et al. teach antidandruff shampoos which comprise cinnamic acid esters as UV filters including octyl methoxycinnamate, see paragraphs [0154]-[0155]. 
It would have been prima facie obvious to provide the anti-dandruff  zinc pyrithione containing composition of the copending Application with zinc acetate such that the zinc acetate ranges from 0.01-5% by weight and is present in a ratio of zinc pyrithione to zinc salt from 50/1 to 1/6 as suggested by Rioux. One of ordinary skill in the art would have been motivated to do so given Rioux teaches that the activity of zinc pyrithione can be enhanced by combining with a zinc salt including zinc acetate. It would have been obvious absent evidence to the contrary to add conventional surfactants like the stearamidopropyl dimethylamine and sodium lauryl sulfate suggested by Hippe to the copending shampoo product and alcohols such as cetyl alcohol as cetyl alcohol is taught to improve the antidandruff formulation. 
	It would have additionally been prima facie obvious to provide the cinnamic acid ester UV filter of the copending application et al. as octyl methoxycinnamate. One of ordinary skill in the art would have been motivated do so with a reasonable expectation of success given Goddinger teaches octyl methoxycinnamate as a suitable UV filter thus provides UV protection for antidandruff shampoos.  


37 CFR 1.132 Declaration
The examiner acknowledges receipt of the Declaration under 37 CFR 1.132 by Dr. Guoqiang Chen filed on 03/19/2021.
The Declaration under 37 CFR 1.132 filed 03/19/2021 is insufficient to overcome the rejection of record because:  
Per MPEP 716.02(d) unexpected results must commensurate in scope with the claimed invention. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.).
Here, the data presented provides for 5mM bemotrizinol, bisoctrizole, bisdisulizole disodium, 2-hydroxy-4-methoxy benzophenone and octyl methoxycinnamate and butyl methoxydibenzoyl. Claim 1 recites an organic UV filter which is present in any amount and the ratio of the zinc compound to zinc pyrithione is at leat 3.5:1. The alleged unexpected results do not commensurate in scope with the breadth of claim 1 because claim 1 does not require any amount of zinc compound, type of zinc compound, and encompasses ratios significantly smaller than presented by Applicants.  The Declaration tests ratios of zinc acetate to zinc pyrithione at 50:1. Applicants have demonstrated results to the zinc compound of zinc acetate, whereas claim 1 is to any zinc compound.  Claim 1 recites at least 3.5:1 which is also notably a significantly lower ratio than the data presented. Thus, the Declaration is considered unpersuasive as it does not commensurate in scope with the breadth of claim 1. 
Upon consideration of the facts taught by the prior art and the information submitted by the Affiant, the balance of evidence indicates that the prior art teaches the instantly claimed inventions.

Response to Remarks Regarding Obviousness Rejection
Applicants argue that the use of specially claimed UV filters selected from bisdisulizole disodium, 2-hydroxy-4-methoxybenzophenone, butyl 
Examiner respectfully submits that the Data presented by Applicants provides for 5mM bemotrizinol, bisoctrizole, bisdisulizole disodium, 2-hydroxy-4-methoxy benzophenone and octyl methoxycinnamate and butyl methoxydibenzoyl. Claim 1 recites an organic UV filter which is present in any amount and the ratio of the zinc compound to zinc pyrithione is at least 3.5:1. The alleged unexpected results do not commensurate in scope with the breadth of claim 1. The Declaration tests zinc acetate, whereas claim 1 is to any zinc compound present in any amount.  Claim 1 recites at least 3.5:1 which is also notably a significantly lower ratio than the data presented by Applicants. 
Per MPEP 716.02 (d), “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re prima facie obviousness rejection of record.
Applicants argue that Goddinger teaches away from the unexpected effects observed by the Applicant as Goddinger teaches that surfactant containing cleansing compositions contain hydrogenated castor oil for stabilizing an antidandruff component and the surfactant containing cleansing agents additionally contain UV filters (paragraph 
Examiner respectfully disagrees. It is noted that the instant claims do not exclude these hydrogenated castor oil compounds from imparting stability to the antidandruff composition in which they further comprise UV filters. It is further noted that “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Furthermore, the examiner brings to applicant's attention that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). Here, it is not necessary that the Goddinger reference recognize the UV agents 

Response to Remarks Regarding Double Patenting Rejection
Applicants argue that claim 1 of the ‘663 and ‘630 Applications have only a single ingredient in common with the claims, that is ZPTO. The present Application provides unexpected stabilizing effects on ZPTO.  
Examiner respectfully submits that the combination of ZPTO with zinc compounds as claimed is rendered obvious by the teachings of Hippe et al. (WO2010/040671), Rioux et al. (United States Patent Publication 2004/0253194) and Goddinger et al. (United States patent publication 2009/0169644) for the same reasons as presented above. Applicants argue that the present invention provides unexpected stabilizing effects, however the claimed invention (e.g. claim 1) does no presently commensurate in scope with the alleged unexpected results. Accordingly, the Double Patenting rejections have been maintained. 

Conclusion
Applicant’s arguments/remarks are considered unpersuasive and the amendment to the claims necessitated a new grounds of rejection. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Currently, no claims are allowed and all claims are rejected. 
A shortened statutory period for reply to this final action is set to expire THREE 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/SARAH ALAWADI/Primary Examiner, Art Unit 1619